Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,128,563. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims but with obvious wording variations.
Claims 1-20 of currently application is directed toward receiving an incoming telephone communication directed toward a general telephone number associated with an entity, the incoming telephone communication being indicated as originating from a third-party telephone number; identifying, in response to receiving the incoming telephone communication, a previous outgoing telephone communication that was directed toward the third-party telephone number and indicated as originating from a specific telephone number associated with the entity; and routing the incoming telephone communication to the specific telephone number based on the previous outgoing telephone communication being indicated as originating from the specific telephone number and being directed toward the third-party telephone number.
Claims 1-20 of U.S. Patent No. 11,128,563 mentions receiving, from a third-party communication address, an incoming communication directed toward a general communication address associated with a communication system; identifying, in response to receiving the incoming communication, a previous outgoing communication directed toward the third-party communication address from a specific communication address associated with the communication system; and routing the incoming communication to the specific communication address based on the previous outgoing communication, as identified, being from the specific communication address and being directed toward the third-party communication address.
As can be seen there are some differences between the claims; however, the differences are obvious and therefore, the claims are not patentably distinct from one another because the claims of the current application encompass the same subject matter as the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Rogers U.S. Pub. No. 2010/0158225, in view of Daigle U.S. Pub. No. 2007/0153991.

As to claim 1, Rogers teaches the invention as claimed, including a computer-implemented method to route communications, the method comprising:
Receiving an incoming telephone communication directed toward a general telephone number associated with an entity (abstract, par. 0022-0024, 0044, 0046-0049, 0136-0139, 0144-0146 –receiving a call request to specific communication device by using the common identifier associate with network identifier telephone number);
 identifying, in response to receiving the incoming telephone communication, a previous calling history that was directed toward the third-party telephone number (par. 0011, 0039-0041, 0144-0146 –identifying the call request based on the past calling history); and 
routing the incoming telephone communication to the specific telephone number based on the previous calling history being indicated from the specific telephone number and being directed toward the third-party telephone number (par. 0008, 0073-0074, 0078-0079, 0147 –routing the call to the identified communication device). 
However, Rogers does not explicitly teach a previous outgoing telephone communication that was directed toward the third-party telephone number and indicated as originating from a specific telephone number associated with the entity.  Daigle teaches a previous outgoing telephone communication that was directed toward the third-party telephone number and indicated as originating from a specific telephone number associated with the entity (par. 0036-0039 -the shared CallerID signal 128 may be defined as one of the plurality of different associated communications addresses of the Universal Caller ID services unique to each user…The subscriber may provide communications address to the Universal CallerID Module of the server-component and obtain a universal, shared communications address that is supplanted for the ICLID signal with the incoming communication to the called party communications device).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the current claimed invention was made to combine the teaching of Rogers and Daigle to provide an efficient system to enable a subscriber to maintain his or her identity by communicating an outgoing communication from any one of a plurality of different communications (Daigle, abstract).

As to claim 2, Rogers-Daigle teaches the invention as claimed, including the method of claim 1, wherein the incoming telephone communication is routed to the specific telephone number further based on an amount of time from when the previous outgoing telephone communication was sent to when the incoming telephone communications was received (Rogers, par. 0078-0083, 0102-0104, 0135-0141; Daigle, par. 0029, 0039). 

As to claim 3, Rogers-Daigle teaches the invention as claimed, including the method of claim 1, wherein the incoming telephone communication is routed to the specific telephone number further based on a current status of the specific telephone number (Rogers, par. 0054, 0076, 0133, Daigle, abstract, par. 0036--0039). 

As to claim 4, Rogers-Daigle teaches the invention as claimed, including the method of claim 1, wherein the incoming telephone communication is routed to the specific telephone number further based on one or more previous telephone communications between the third-party telephone number and the specific telephone number (Rogers, par. 0048, 0054, 0076, 0133, 0147-0151; Daigle, par. 0036-0039). 

As to claim 5, Rogers-Daigle teaches the invention as claimed, including the method of claim 1, wherein the incoming telephone communication is routed to the specific telephone number further based on a number of previous telephone communications between the third-party telephone number and the specific telephone number (Rogers, par. 0008, 0051, 0073-0076, 0078-0079; Daigle, par. 0036-0039). 

As to claim 6, Rogers-Daigle teaches the invention as claimed, including the method of claim 1, wherein : the specific telephone number is a first specific telephone number; the previous outgoing telephone communication is a first previous outgoing telephone communication; and the incoming telephone communication is routed to the first specific telephone number instead of to a second specific telephone number in which the second specific telephone number is associated with the entity and in which a second previous outgoing telephone communication directed toward the third-party telephone number is indicated as originating from the second specific telephone number, the routing to the first specific telephone number instead of to the second specific telephone number being based on one or more selection routing factors of a plurality of selection routing factors (Rogers, par. 0008, 0051, 0073-0076, 0078-0079; Daigle, par. 0036-0039). 

As to claim 7, Rogers-Daigle teaches the invention as claimed, including the method of claim 6, wherein the plurality of selection routing factors include: an amount of time from when the first previous outgoing telephone communication was sent; an amount of time from when the second previous outgoing telephone communication was sent; a current status of the first specific telephone number; a current status of the second specific telephone number; a duration of one or more previous communications between the third-party telephone number and the first specific telephone number; a duration of one or more previous communications between the third-party telephone number and the second specific telephone number; a number of previous communications between the third-party telephone number and the first specific telephone number; a number of previous communications between the third-party telephone number and the second specific telephone number; information about a first person associated with the first specific telephone number; information about a second person associated with the second specific telephone number; information about a third person associated with the third-party telephone number; a schedule of the first person; a schedule of the second person; a time of day that the incoming telephone communication is received; a day of the week that the incoming telephone communication is received; a purpose of the first previous outgoing telephone  communication; a purpose of the second previous outgoing telephone communication; and a purpose of the incoming telephone communication (Rogers, par. 0076, 0078-0083, 0102-0104; Daigle, par. 0036-0039). 

Claims 8-20 have similar limitations as claims 1-7; therefore, they are rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444